 Case 5:21-cv-11079-JEL-KGA ECF No. 10, PageID.39 Filed 08/25/21 Page 1 of 3




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


Remote Wholesale Inc.,

                        Plaintiff,      Case No. 21-11079

v.                                      Judith E. Levy
                                        United States District Judge
Transglobal Recycling Inc., et al.,
                                        Mag. Judge Kimberly G. Altman
                        Defendants.

________________________________/


ORDER DENYING PLAINTIFF’S MOTION FOR ADMISSION OF
        MICHAEL AGRESTI PRO HAC VICE [9]


     On August 23, 2021, Plaintiff Remote Wholesale, Inc., through its

counsel, Stephen M. Ryan, filed a motion for admission of Michael Agresti

pro hac vice to the Eastern District of Michigan for the instant case. (ECF

No. 9.) Plaintiff alleges that Agresti is an attorney licensed to practice

law in the State of Pennsylvania and that Agresti has been in good

standing with the State Bar of Pennsylvania since his admission. (Id. at

PageID.36–37.)
 Case 5:21-cv-11079-JEL-KGA ECF No. 10, PageID.40 Filed 08/25/21 Page 2 of 3




     However, under the Court’s local rules, “[p]ro hac vice admission is

not permitted.” E.D. Mich. LR 83.20(c)(1). Additionally, while the

Comment to Rule 83.20(c)(1) indicates that this provision is “subordinate

to any provision of federal law or rules to the contrary” and identifies the

“Rules of Procedure of the Judicial Panel on Multidistrict Litigation

promulgated pursuant to 28 U.S.C. § 1407(f)” as an example, Plaintiff

has not indicated any provision of federal law or rule to the contrary that

would apply here such that pro hac vice status could be conferred.

     For the reasons set forth above, the Court DENIES Plaintiff’s

motion for admission of Michael Agresti pro hac vice. Counsel’s attention

is directed to E.D. Mich. LR 83.20(d), which details the procedure for

admission to the bar of this Court.

     IT IS SO ORDERED.

Dated: August 25, 2021                    s/Judith E. Levy
Ann Arbor, Michigan                       JUDITH E. LEVY
                                          United States District Judge


                     CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on August 25, 2021.
                                          s/William Barkholz
                                      2
Case 5:21-cv-11079-JEL-KGA ECF No. 10, PageID.41 Filed 08/25/21 Page 3 of 3




                                        WILLIAM BARKHOLZ
                                        Case Manager




                                    3
